                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                             LAKE CHARLES DIVISION


GARY SIMS                                       :      CIVIL ACTION NO. 15-cv-2466

VERSUS                                          :      JUDGE JAMES

MELISSA ROSS, ET AL.                            :      MAGISTRATE JUDGE KAY

                                        JUDGMENT


       For the reasons stated in the Report and Recommendation [doc. 50] of the Magistrate Judge

previously filed herein, determining that the findings are correct under the applicable law, and

noting the lack of objections to the Report and Recommendation in the record;

       IT IS ORDERED that the Motion for Summary Judgment [doc. 44] be GRANTED and

that all claims in this matter be DISMISSED WITHOUT PREJUDICE.

       THUS DONE AND SIGNED in Chambers this 20th day of May, 2019.
